— Judgment unanimously affirmed. Memorandum: The court correctly dismissed the petition seeking a writ of habeas corpus. At petitioner’s final parole revocation hearing, the Division of Parole proved through the non-hearsay testimony of a parole officer that petitioner violated a condition of his parole by failing to complete a treatment program at Changing Seasons Treatment Center because of an administrative discharge (see, People ex rel. Manton v Von Holden, 86 AD2d 967, lv denied 56 NY2d 505). (Appeal from Judgment of Monroe County Court, Wisner, J. — Habeas Corpus.) Present — Boomer, J. P., Pine, Lawton, Davis and Doerr, JJ.